         Case 2:03-cr-00349-HB Document 189 Filed 04/27/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :              CRIMINAL ACTION
                                        :
             v.                         :
                                        :
NAIM PRYOR                              :              NO. 03-349

                                 MEMORANDUM

Bartle, J.                                              April   27, 2020

            Defendant Naim Pryor has filed an emergency motion to

lift warrant and detainer which were lodged against him by this

court on January 6, 2020 as the result of his alleged violations

of his supervised release.

            On June 24, 2004, defendant was found guilty by a jury

of one count of conspiracy to possess with intent to distribute

a controlled substance, four counts of possession with intent to

distribute a controlled substance, one count of possession of a

firearm by a convicted felon, and one count of using and

carrying a firearm during and in relation to a drug trafficking

crime.    He was sentenced to 180 months in prison to be followed

by six years of supervised release.

            On October 21, 2016, while defendant was on supervised

release, the court modified his condition to require him to

refrain from the illegal possession or use of drugs and to

submit to urine analysis and to participate in substance abuse

treatment.
         Case 2:03-cr-00349-HB Document 189 Filed 04/27/20 Page 2 of 5



            On December 27, 2019, defendant was arrested by police

in Tinicum Township, Delaware County, when they stopped the

vehicle which they allege defendant was driving recklessly.              The

police found drugs, including cocaine, oxycodone hydrochloride

pills, and marijuana.       Defendant had $716 in currency, part of

which consisted of counterfeit bills.          A loaded firearm,

reported stolen, was also recovered in the trunk.            The vehicle

contained two passengers, including one who was a convicted

felon.    The other passenger, who was not a convicted felon,

claimed ownership of the firearm.          Defendant was driving without

a license or valid car registration although the car was

apparently owned by one of the passengers.

            Defendant is currently facing state charges including

firearm and drug offenses and is detained in the George W. Hill

Correctional Facility in Delaware County because of his

inability to post bail.

            As noted above, on January 6, 2020, this court issued

a warrant and detainer on the petition of the probation officer

alleging violations of the terms of his supervised release.              It

is anticipated that defendant would be brought before this court

for a revocation hearing once the charges in Delaware County are

resolved.

            In his emergency motion to lift warrant and detainer,

defendant asserts that he is now being held on “low bail and is

                                     -2-
      Case 2:03-cr-00349-HB Document 189 Filed 04/27/20 Page 3 of 5



expected to pay that bail shortly.”      He further states that the

state court has decided that his release is appropriate because

he is not a risk of flight or a danger to the community.

         In addition, defendant emphasizes his various medical

conditions.   According to defendant he had surgeries in 2017 and

2019 and has various lumbar spinal joint issues.         In December

2019, shortly before his latest arrest, his physician reported

that he needs “a maintenance medical exercise program under the

direction of a physical therapist to prevent further

deterioration in their [sic] physical condition.”         Defendant has

been prescribed narcotic pain relief medication.         He reports he

has had no medical care since his arrest and is experiencing

significant pain.

         He is also deeply concerned about the dangers of

COVID-19 pandemic in light of his medical condition if he should

be detained in the Federal Detention Center in Philadelphia

where he would be housed once released by the local authorities.

It has been reported to the court that 22 inmates and 42 staff

members at George W. Hill Correctional Facility have tested

positive for COVID-19, and 18 inmates have recovered.          No cases

of COVID-19, either among inmates or staff, have occurred at the

Federal Detention Center in Philadelphia so far.         As of April

26, 2020, there have been 12,566 confirmed cases in the City of

Philadelphia and 472 deaths.

                                  -3-
      Case 2:03-cr-00349-HB Document 189 Filed 04/27/20 Page 4 of 5



         Defendant also maintains that he has strong family

ties in Philadelphia and if released will live with his wife,

children, and his 72-year-old father.       The Government does not

dispute this.   He also claims he has an “employment opportunity”

to be hired as a home health care aide for his father under a

veteran’s benefit program.

         As a result, defendant seeks to remain free once he

makes bail until the charges are decided in the state court or

this court has held a revocation hearing on the petition

alleging violation of his supervised release.

         While the Government opposes the motion,1 it concedes

that the defendant’s probation officer does not oppose the

motion in light of the present pandemic.       She recognizes the

seriousness of the yet unproven charges, but it is her view that

defendant does not pose a threat to the community.         We give her

view great weight.   It is not at all clear that defendant is

responsible for the firearm found in the car as one of the

passengers has claimed ownership.       Given defendant’s strong

family ties with his wife, children, and aged father, we find

that he does not pose a risk of flight.

         Under the totality of the circumstances, we will grant

without prejudice the motion of the defendant to lift the


1    The Government urges this court to await his release before
making a decision, but his release is imminent.
                                  -4-
      Case 2:03-cr-00349-HB Document 189 Filed 04/27/20 Page 5 of 5



warrant and detainer at this time and allow him to be released

from federal custody once he posts bail in the state court.           The

grant of this motion does not release him from supervision of

the probation officer or from a hearing on the violations of

supervised release alleged in the probation officer’s

January 6, 2020 petition.     Furthermore, the decision herein does

not prevent the probation officer from filing a new motion for a

warrant for defendant’s arrest or for a detainer should

circumstances require it.




                                  -5-
